Title: To Benjamin Franklin from Amelia Barry, 25 July 1777
From: Barry, Amelia
To: Franklin, Benjamin


Tunis 25th July 1777
I did myself the honor of writing to you my ever-revered Friend, the 25th. Feb. and 3 inst. but as I am doubtful of their having reached your hands, I take the liberty of troubling you with a copy of my last a Gentleman at this place, undertaking to transmit it to a friend of his at Paris, to deliver to you; and a few lines (I dare not presume to sollicit a long letter,) given to the same person, will be conveyed safe hither.
And now my dear Sir, permit me to sollicit one favor more and perhaps it may be the last request I may ever make you; it is that you will inclose a lock of your hair in your letter, which with your Picture, and letters will be invaluable treasures to me. Oblige me in this I beseech you.
Mr. Barry begs his most respectful compliments to you. He has quitted the sea, and has entered into partnership with a Mr. Blanc in establishing a Mercantile house at this place. When the Bey permits a free exportation of Corn, a good deal of money may be made here; but as the periodical rains have failed for 2 years past, the harvests have been too moderate for him to suffer any grain to be shiped for foreign markets. The other staple commercial articles such as wax, hides &c. are monopolized by a society of Jews. Hence I cannot say that our residence here, is likely to be attended with any considerable advantage. Patience!
Your little God-daughter presents her most dutiful comp[liment]s to her dear Doctor-Papa, as she always calls you.
Offers of service from this remote and savage Region are almost ridiculous to make you; yet I should be happy to receive your commands, as in the execution of them, I should hope to convince you how sincerely I am Dear Sir, Your most faithful obliged and Devoted Humble Servant
A. Barry
 
Notation: Barry A. 25 July 1777
